Citation Nr: 1128959	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran (Appellant) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran (Appellant) and R. M. 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service in the United States Navy from April 1952 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for hearing loss and tinnitus.  The Veteran appealed the RO's February 2010 rating action to the Board.

In June 2011, the Veteran testified before the undersigned at a videoconference hearing at the Columbia, South Carolina RO.  A copy of the hearing transcript has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's assertion that his current hearing loss and tinnitus are etiologically related to acoustic trauma is not competent evidence.

2.  Hearing loss and tinnitus were not shown in service and sensorineural hearing loss was not manifested to a compensable degree within one year following discharge from service.

3.  The evidence of record does not support a finding that the Veteran's current hearing loss and tinnitus had their onset during military service or that they are etiologically related thereto.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been incurred due to active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  With respect to the claims on appeal, via an October 2009 pre-adjudication letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via an October 2009 letter.  Id.

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was informed of the Dingess elements via the above-cited letter.  Id.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claims.  The Veteran's service treatment records (STRs), VA and private treatment reports and statements and testimony of the Veteran and his spouse are of record.  In December 2009, VA examined the Veteran to determine the etiology of his claimed hearing loss and tinnitus.  A copy of this examination report is contained in the claims file.

The Board finds that the December 2009 VA examination obtained in this case is adequate for decision-making purposes as the examiner reviewed the claims file, interviewed and examined the Veteran, reported the clinical findings in detail, and provided a complete rationale for his stated conclusion that is consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4).
The Board notes that with respect to the Veteran's claims, the December 2009 VA examiner stated that he was unable to provide an opinion as to whether the Veteran's hearing loss and tinnitus were related to service without resorting to speculation.  For the following reasons, the Board finds that the examiner's stated inability to render an opinion did not affect the adequacy of the examination.

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  The Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id. (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.

In the present case, the December 2009 VA examiner explained that an opinion could not be provided without resorting to speculation because the Veteran's March 1956 separation examination report only showed that his hearing had been tested using the whispered and spoken voice test, a test that was not considered a valid method of assessing hearing, especially for high frequency sensitivity (i.e., 3,000-4000 Hertz), such as the Veteran's.  (See December 2009 VA examination report).  The Board finds that the examiner's explanation as to why he was unable to form a medical opinion without resorting to speculation is adequate given the available medical evidence and the Veteran's reported history.  See id.; see also Roberts v. West, 13 Vet. App. 185, 189 (1999).  There is no indication that additional tests or additional medical records not yet associated with the claims file would yield new information not already considered in the December 2009 examination.  Thus, the Board finds that the duty to provide an adequate VA examination has been satisfied and that no further examinations or opinions are needed.  However, the Board will not accord the examiner's stated inability to render an opinion without resorting to speculation any weight either in favor of or against the Veteran's claims.

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims discussed in the analysis below.  

Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits Analysis

The Veteran seeks service connection for a hearing loss disability and tinnitus.  He contends that his current hearing loss and tinnitus are the result of in-service acoustic trauma that he sustained while serving as a gunner's mate on eight (8)-inch guns aboard the USS BREMERTON (CA-130) during the Korean War.  He denies any post-service occupational or recreational noise exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran need not have had a hearing loss disability during service according to the requirements of 38 C.F.R. § 3.385, including when examined in anticipation of discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But he must now satisfy these requirements or at least have when filing his current claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of the application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

At the outset, the Board does not find, and the Veteran does not allege, that there is evidence of hearing loss manifested to a compensable degree within a year of service discharge in 1956.  Thus, an award of service connection for hearing loss on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3.307, 3.309.  

The Board finds that because the medical evidence of record is devoid of a nexus between the Veteran's current hearing loss and tinnitus and his in-service acoustic trauma, the claims will be denied in the analysis below.

The Veteran's STRs are wholly devoid of any subjective complaints or clinical findings of hearing loss or tinnitus.  In-service audiograms were not performed at service entrance or separation.  A March 1956 service discharge examination report reflects that the Veteran scored 15/15 on the whispered and spoken voice test.  His ears were evaluated as "normal."

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (e.g., he was exposed to acoustic trauma during military service), he is not competent to render an opinion that any current hearing loss and tinnitus are etiologically related to military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board accepts that the Veteran had in-service noise exposure.  The Veteran's DD 214 confirms that he served aboard the USS BREMERTON (CA-130), a class heavy cruiser that had nine (9) eight (8) inch 55 caliber guns and 12 five (5) inch 38 caliber guns, according to a Wikipedia article.  See, http://en.wikipedia.org/wiki/USS_Bremerton_(CA-130).  Thus, given 
the aforementioned records and internet information, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is as likely as not that he was exposed to acoustic trauma during military service aboard the above-cited Navy ship, as he has alleged. 38 U.S.C.A. § 1154(a) (West 2002).

Nevertheless, and with respect to any argument that the Veteran may proffer as to having experienced a continuity of hearing loss and tinnitus since being discharged from military service, the Board finds not credible.  As noted above, there are no subjective complaints or clinical findings referable to hearing loss and/or tinnitus during his period of military service and not until 2003, several decades after service discharge in 1956.  (See June 2003 VA treatment record, reflecting that the Veteran had complained of decreased hearing).  In addition, despite the Veteran's statements that he did not have any post-service recreational noise exposure, an August 2008 private medical report reflects that he played guitar in a bluegrass band.  (See August 2008 report, prepared by Oconee Memorial Hospital).  Furthermore, despite having filed a claim for VA compensation for an un-related orthopedic disorder, the Veteran did not submit a claim for service connection for hearing loss and tinnitus until July 2009.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July 2009).  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Thus, while the Veteran's own statements as to a history of observable symptoms can overcome a gap in documented treatment, statements of continuity are not here found to be credible, based on the evidence as set forth above, and in particular the absence of any subjective complaints of hearing loss and/or tinnitus at any time until 2003.  The Board accords more probative value to statements that the Veteran made contemporaneously with private and VA examinations completed from to 2000 to 2009, than to his current statements, especially given the passage of time and that these statements have been made in connection with a claim for monetary benefits.

The medical evidence of record shows that the Veteran has been found to have hearing loss for VA compensation purposes and tinnitus.  (See July 2008 VA examination report). Thus, the issue for resolution is whether there is competent and credible medical evidence of record that attributes these disabilities to military service.

The only medical evidence of record that discusses a possible nexus between the Veteran's hearing loss and tinnitus and his in-service acoustic trauma is a December 2009 VA examiner's opinion.  After a claims file review, recitation of the Veteran's service and post-service history that is consistent with that previously reported herein and an audiological evaluation, the examiner concluded that he could not resolve the issue of whether or not the Veteran's currently diagnosed hearing loss and tinnitus were etiologically related to his period of military service without resorting to mere speculation.  The VA examiner clearly explained his conclusion by stating that because the Veteran had only undergone whisper tests during military service, as opposed to audiograms, these tests did not evaluate high frequency sensitivity (3000-4000 Hertz).  Thus, the VA examiner explained both his rationale, as well as essentially noting that no further medical evidence could substantiate the claims.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In this case, the examiner did not set forth a bare conclusion; he fully explained why, given the facts that were available to him, it was not possible without resorting to mere speculation to determine whether the Veteran's current hearing loss and tinnitus were etiologically related to military service.  Insofar as the VA examiner provided an adequate explanation for his inability to provide the requested opinion after examining the Veteran, reviewing the evidence in the claims files, and reviewing the relevant medical literature, the examination was adequate.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that a medical opinion is adequate when it is based upon the Veteran's medical history and examinations and also describes the claimed disability in sufficient detail).

There is no evidence of record that establishes a medical nexus between military service and the Veteran's bilateral hearing loss and tinnitus.  Thus, the Board finds that the preponderance of the evidence of record is against an award of service connection for these disabilities.

While VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue, that doctrine is inapplicable in the instant case because the preponderance of the evidence is against the claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As to the Veteran's contention regarding an etiological link between his hearing loss for VA compensation purposes and tinnitus to military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to render an opinion that his current hearing loss and tinnitus are etiologically related to his period of military service, to include his acoustic trauma aboard the USS BREMERTON (CA-130). This matter has been addressed by the obtaining of a competent medical opinion, as mandated in Jandreau, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).

The Board has considered the applicability of the benefit-of-the- doubt doctrine. However, because the preponderance of the evidence is against the claims, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hearing loss disability is denied. 

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


